                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHAEL PARISH, CURTIS L. OATS,                  )
LEILA KHOURY, SEAN DRISCOLL,                     )
CARLA LOFTON, ROY CLEAVES,                       )
LISA BROWN, DAN TAYLOR,                          )
DEAN MILLER, KEVIN SANDERS,                      )
STACEY CLARK and CARLOTTE                        )   07 C 4369
WILSON, on behalf of themselves and              )
all others similarly situated,                   )   Judge John Z. Lee
                                                 )
           Plaintiffs,                           )
                                                 )
     v.                                          )
                                                 )
SHERIFF OF COOK COUNTY and                       )
COOK COUNTY,                                     )
                                                 )
           Defendants.                           )


                           MEMORANDUM OPINION AND ORDER

       A certified class of pretrial detainees at the Cook County Jail (“CCJ”) has sued the Sheriff

of Cook County, as well as Cook County itself, under 42 U.S.C. § 1983, claiming that Defendants’

intake practices at CCJ were deliberately indifferent to Plaintiffs’ serious medical needs in

violation of their due process rights under the Fourteenth Amendment. Specifically, Plaintiffs

claim that intake screeners were allowed to prohibit detainees from receiving medication that had

been prescribed to them prior to their admission, without the benefit of an in-person evaluation by

a licensed medical professional. According to Plaintiffs, this practice delayed them from receiving

treatment for serious health needs. Second, Plaintiffs claim that, even on those occasions that an

intake screener did refer a detainee for a medical evaluation and medication was prescribed as a

result, CCJ did not dispense the medication in a timely manner. Third, Plaintiffs claim that CCJ

employed a twenty-one day methadone tapering program that caused unnecessary pain to detainees
who needed methadone treatment. Plaintiffs have moved for partial summary judgment [173], and

Defendants have separately cross-moved for summary judgment [190] [193] as to these claims.1

For the reasons provided herein, Defendants’ motions are granted in part and denied in part, and

Plaintiffs’ motion is denied.

                                          Factual Background2
I.      The Parties

        The Court previously certified, pursuant to Fed. R. Civ. P. 23(b)(3), a class of “all persons

confined at the [CCJ] on and after August 3, 2005[,] who provided notice that he or she had been

taking prescription medication for a serious health need and who was not provided with

appropriate medication within 24 hours thereafter.” See Parish v. Sheriff of Cook Cty., No. 07 C

4369, 2008 WL 4812875, at *6 (N.D. Ill. Oct. 24, 2008); see also Parish v. Sheriff of Cook Cty.,

No. 07 C 4369, 2016 WL 1270400, at *10 (N.D. Ill. Mar. 31, 2016) (denying motions to decertify).

        CCJ is one of the largest single-site county pre-detention facilities in the United States.

Pls.’ LR 56.1(a)(3) Stmt. ¶ 5, ECF No. 174. And, at all times relevant to the class period, Cermak

Health Services (“Cermak”), a public entity administered by the Cook County Health and

Hospitals System Board, provided health services to CCJ detainees. Pls.’ LR 56.1(a)(3) Stmt. ¶ 8.

        Responsibility for CCJ is vested in the Sheriff, see 55 Ill. Comp. Stat. 5/3-6017, and he has

sole supervision over CCJ’s operations. See DeGenova v. Sheriff of DuPage Cty., 209 F.3d 973,

976 (7th Cir. 2000) (citing Moy v. Cty. of Cook, 640 N.E.2d 926, 929 (Ill. 1994)). The Sheriff’s

expenses are funded by Cook County. 55 Ill. Comp. Stat. 5/5-1106.




1
         Defendants request that the Court strike certain exhibits within their memorandum in opposition to
Plaintiffs’ motion for partial summary judgment. Defs.’ Resp. Pls.’ Mot Partial Summ. J. at 6, ECF No.
203. Because the Court has not relied on the exhibits that are the subject of the motion, the request is denied
as moot.
2
        The following facts are undisputed unless otherwise noted.
                                                      2
II.     Intake Screening at CCJ

        Between August 2005 and 2010, CCJ utilized the following intake procedures.3

        A.       Initial Medical Screening

        During the relevant time period, CCJ admitted approximately 250 to 300 new detainees

per day. See Pls.’ Ex. 11, Trammel Dep. at 64:12–10, ECF No. 174-5; Pls.’ Ex. 21, Cook Cty.

Appropriations 2007 Fiscal Year, at 2, ECF No. 174-7; Pls.’ Ex. 22, Cook Cty. Appropriations

2008 Fiscal Year, at 2, ECF No. 174-8. As part of the intake process, a detainee first met with a

correctional medicine technician (“CMT”), who conducted a brief interview to determine what, if

any, health issues the detainee had. Pls.’ LR 56.1(a)(3) Stmt. ¶ 18. The CMT then filled out a

form, known as a “bruise sheet,” indicating whether the detainee reported suffering from any health

conditions and whether the detainee was taking prescription medication. Id.; see Trammel Dep.

at 116:12–118:3.

        CMTs are not licensed physicians, licensed physician assistants, or licensed nurse

practitioners and, thus, cannot write prescriptions. See Pls.’ LR 56.1(a)(3) Stmt. ¶ 19; Pls.’ Ex.

37, Hart Dep. III at 69:11–12, ECF No. 174-12. A notation by a CMT on the bruise sheet that a

particular detainee had a health condition or was taking prescription medication, in and of itself,

did not trigger further evaluation of the detainee by a Physician Assistant (“PA”). Pls.’ LR

56.1(a)(3) Stmt. ¶ 18; see Trammel Dep. at 35:20–36:17 (stating there is no CCJ policy or practice

requiring a detainee who reported taking a medication to be evaluated by a PA or physician).



3
          Although the parties agree that certain CCJ intake policies, practices, and customs existed through
the fall of 2010, neither party has presented evidence as to when a particular practice ended. See, e.g., Pls.’
LR 56.1(a)(3) Stmt. ¶ 18. The parties agree that the following modifications were made: (1) emergency
medical technicians, registered nurses, and a psychiatrist were hired to screen detainees at intake; (2) a
detainee did not have to spend a night at the psychiatric ward in order to receive psychotropic medication
at intake; and (3) typically, a detainee received his or her prescription medications before the detainee
reached his or her housing unit. See Pls.’ LR 56.1(a)(3) Stmt. ¶ 38. But there is no evidence as to when
these modifications occurred.
                                                      3
Rather, a detainee received a medical evaluation only when the CMT wrote “PA” on the bruise

sheet or when a CMT or a correctional officer physically accompanied a detainee to a PA’s

examination room. Pls.’ LR 56.1(a)(3) Stmt. ¶ 18; see Trammel Dep. at 41:2-10, 45:1–11; Pl.’s

Ex. 14, Martinez Dep. at 49:6:8, ECF No. 174-6.

       Between 2005 and 2009, the intake area was staffed by three PAs, and four PAs thereafter.

Pls.’ LR 56.1(a)(3) Stmt. ¶ 19. The PAs began seeing new detainees referred by CMTs at

approximately 5:00 p.m. each day. Martinez Dep. at 48:15–21. At least one PA stated that, on

average, he spent five to seven minutes with each referred detainee. Pls.’ Ex. 12, Stadnicki Dep.

at 79:12–16, ECF No. 174-5. Other than the bruise sheet, PAs did not have access to a detainee’s

medical records during intake, even if the detainee previously had been incarcerated at CCJ.

Trammel Dep. at 63:12–21. Whether the PAs called a detainee’s physician to confirm that a

detainee had been prescribed medication is a matter of dispute. Compare Trammel Dep. at 63:23–

64:10 (stating he made an attempt), with Stadnicki Dep. at 54:16–56:9 (stating that the phone in

the intake area was used only sporadically to call a detainee’s family member or the Cermak ER).

       PAs could prescribe and dispense certain non-psychotropic medications during the intake

process. Pls.’ LR 56.1(a)(3) Stmt. ¶ 20; Def. Cook Cty.’s LR 56.1(a)(3) Stmt. ¶ 62, ECF No. 195.

Glen Trammel, a PA, testified that he was legally required to create a written prescription

whenever he prescribed medication during intake or dispensed medication in the form of a seven-

day-dose blister pack. Pls.’ LR 56.1(a)(3) Stmt. ¶ 20; Martinez Dep. at 71:18–24; see Trammel

Dep. at 115:9–17. Trammel also stated that, although he was unaware of any CCJ policy requiring

him to do so, he would note on the bruise sheet that he had prescribed medication. Trammel Dep.

at 116:12–118:3; see Martinez Dep. at 27:2–5; see also Defs.’ Ex. 18, Marquez Dep. at 99:4–18,

ECF No. 199-3.



                                               4
       On those occasions that a PA prescribed or dispensed medication during intake, a pharmacy

technician would manually enter that information into CCJ’s data system. Martinez Dep. at 84:13–

85:9. If a medication was not available in the intake area, the PA was responsible for referring a

detainee to the emergency room. Id. at 86:4–97:8. If a medication was prescribed and dispensed

to a detainee on the day of admission in the emergency room, that information was entered into

the computer system by a pharmacy technician. Id. at 87:13–17; see Pls.’ Ex. 36, Blackwell Dep.

(“Blackwell Dep.”) at 61:17–21, ECF No. 174-12.

       As of 2009, at the end of each day, a group comprised of three PAs reviewed the bruise

sheets for detainees who had not been evaluated by a PA. Trammel Dep. at 39:11–19. If a PA

noticed that a CMT had included a detainee’s medical history or an abnormal vital sign on a bruise

sheet, the PA might write on the bruise sheet that the detainee could require follow-up in the

housing division where he or she was assigned. Stadnicki Dep. at 77:2–8. Once a detainee was

transferred to a housing division, a detainee would need to fill out a health request form in order

to receive another medical evaluation or wait for a health maintenance examination, which was

performed annually. Id. at 78:18–23.

        B. Mental Health Screening

       In addition to seeing a CMT, a new CCJ detainee also spoke with a mental health screener

(“MHS”). Pls.’ LR 56.1(a)(3) Stmt. ¶¶ 18, 22. An MHS was not required to be a licensed medical

professional and could not write prescriptions. Id. ¶ 22. During the relevant time period, MHSs

did not have access to the information provided by a detainee to a CMT or a detainee’s medical

records, even if the detainee previously had been incarcerated at CCJ. Pls.’ Ex. 34, Stewart Report

at 21, ECF No. 174-11.

       If a detainee indicated to the MHS that he or she was taking psychotropic medication, an

MHS typically asked the detainee to identify the name of the medication, the medication regimen,
                                                5
and the date the medication was last taken. Pls.’ LR 56.1(a)(3) Stmt. ¶ 22; Pls.’ Ex. 15, Hart Dep.

I (“Hart Dep. I”) at 27:4–9, 31: 11–19, ECF No. 174-6. If an MHS found that the information

obtained from the detainee was reasonably credible and indicated an active serious mental illness,

the detainee would receive a secondary evaluation by the MHS or a psychologist. Pls.’ LR

56.1(a)(3) Stmt. ¶ 22; Stewart Report at 21. A detainee would not be referred for a secondary

evaluation just because he or she was taking psychotropic medication. Martinez Dep. at 53:16–

19.

       When a detainee indicated during a secondary evaluation that he or she was regularly taking

medication for a mental health problem, the detainee was told that he or she would be required to

stay in Cermak’s psychiatric unit, rather than with the general population, in order to receive a

prescription from the psychiatrist. Stewart Report at 21; Hart Dep. I at 48:2–6; 53:3–6; 53:14–

54:12. According to Dr. Avery Hart, the interim director of Cermak in 2008, if a condition did not

come up in the evaluations, the detainee needed to submit a health service request form in the

division in which he or she was housed. Hart Dep. I at 85:6-11.

       C. CCJ’s Methadone Tapering Program

       CCJ utilized a methadone tapering program for detainees who needed drug treatment. For

non-pregnant program participants, the program typically reduced the dosages of methadone given

to them over a twenty-one-day period, until they were eliminated altogether. Pls.’ LR 56.1(a)(3)

Stmt. ¶ 75. Sean Driscoll, a detainee, was admitted to CCJ on January 26, 2009. Sander Aff. at

12. Because he was receiving methadone treatment in an outside clinic, he was referred to CCJ’s

methadone program upon intake. Id. According to Driscoll, because of the tapering of the

methadone doses, he experienced aching in his knees, sweating, chills, vomiting, and

hallucinations. Pls.’ Reply Ex. 47, Driscoll Dep. (“Driscoll Dep.) at 142, ECF No. 221-1.



                                                6
III.    Delay in Dispensing Medication Prescribed at Intake

        Plaintiffs also claim that CCJ unnecessarily delayed the dispensation of medication to

detainees, who received prescriptions during intake; Defendants contest this assertion. In support

their respective positions, the parties offer a number of experts.

        A. Dr. Steven Whitman

        Plaintiff’s expert Dr. Steven Whitman is a biostatistician and epidemiologist. He was asked

to analyze the prescription drug and methadone data provided by CCJ, as well as CCJ’s

prescription records regarding certain non-psychotropic4 and psychotropic5 medications.

Whitman Report at 3.

        Using this data, Dr. Whitman measured, for each of the medications that he reviewed, the

length of time that passed between, on the one hand, when a detainee was admitted to the CCJ

(“intake date”) and received a prescription for the medication (“prescribed date”) and, on the other,



4
         Dr. Whitman analyzed data regarding the following non-psychotropic medications: (1) albuterol;
(2) amlodipine besylate; (3) enalapril; (4) HIV medication; (5) hydrochlorothiazide; (6) insulin; (7)
lovastatin; (8) metformin; and (9) metoprolol. Pls.’ Ex. 32, Whitman Report (“Whitman Report”) at 30,
ECF No. 174-9. Albuterol is prescribed to treat asthma and chronic obstructive pulmonary disease
(“COPD”). Pls.’ LR 56.1(a)(3) Stmt. ¶ 61. Amlodipine besylate is prescribed to treat high blood pressure
and chest pain. Id. ¶ 62. Enalapril is prescribed to treat high blood pressure and heart failure. Id. ¶ 63.
HIV medications are prescribed to treat patients with HIV infection. Id. ¶ 64. Hydrochlorothiazide is
prescribed to treat high blood pressure and fluid retention caused by heart disease, among other conditions.
Id. ¶ 65. Insulin is prescribed to treat diabetes mellitus. Id. ¶ 66. Lovastatin is prescribed to lower one’s
cholesterol. Id. ¶ 67. Metformin is prescribed to treat type 2 diabetes. Id. ¶ 68. Metoprolol is prescribed
to treat high blood pressure and chest pain. Id. ¶ 69. Dr. Whitman separately analyzes delays in the
dispensing of methadone from March 20, 2009, to May 3, 2010. Id. at 188–91.
5
         Dr. Whitman also analyzed data regarding the following psychotropic medications: (1)
chlorpromazine; (2) clonazepam; (3) fluoxetine and sertraline; (4) gabapentin; (5) lorazepam and diazepam;
and (6) venlafaxine. Whitman Report at 132. Chlorpromazine is prescribed to treat symptoms of
schizophrenia and other psychotic disorders. Pls.’ LR 56.1(a)(3) Stmt. ¶ 52. Clonazepam is prescribed to
control seizures and to relieve anxiety. Id. ¶ 53. Fluoxetine and sertraline are prescribed to treat depression.
Id. ¶ 54. Gabapentin is prescribed to treat seizures, neuropathic pain, bipolar disorder, and anxiety. Id. ¶
55. Lorazepam and diazepam are prescribed to control seizures; anxiety; panic attacks; irritable bowel
syndrome; insomnia, nausea and vomiting from cancer treatment; as well as the agitation, hallucinations,
and lowered seizure threshold caused by alcohol withdrawal. Id. ¶ 56. Venlafaxine is prescribed to treat
depression. Id. ¶ 57.
                                                       7
when the medication was actually dispensed to the detainee (“fill date”). And he evaluated that

data over time. Whitman Report at 8–9. Dr. Whitman also analyzed whether a statistically

significant difference existed between the rates at which a prescription was filled (i.e., the

“prescription rates”) over time.

       To do this, Dr. Whitman divided the data into five time periods: (1) October 1, 2006, to

March 30, 2007; (2) October 1, 2007, to March 30, 2008; (3) October 1, 2008, to March 30, 2009;

(4) October 1, 2009, to March 30, 2010; and (5) October 1, 2010, to March 30, 2011. Id. at 7.

Based upon his analysis, Dr. Whitman concluded that CCJ took longer to fill prescriptions for the

medications at issue in 2006-07 than in 2010-11, and this difference was statistically significant

and could not be attributed to mere chance. He also concluded that prescription rates were

statistically higher during the 2010-11 period as compared to the 2006-07 period, and that the

difference could not be due to mere chance. See id. at 110 (albuterol), 112 (amlodipine besylate),

113 (enalapril), 119 (HIV medications), 122 (hydrochlorothiazide), 123 (insulin), 126 (lovastatin),

127 (metformin), 129 (metoprolol), 175–77 (chlorpromazine), 177–79 (chlonazepam), 180–82

(fluoxetine and sertraline), 182–83 (gabapentin), 184–85 (lorazepam and diazepam), 186–87

(venlafaxine).

       Dr. Whitman separately analyzed the time it took for CCJ to dispense methadone to newly

admitted detainees between March 20, 2009, and May 3, 2010. Id. at 187, 190–91. He concluded

that only 226 of 1,483 methadone prescriptions, or roughly 15%, were provided with methadone

within four days of admittance. Id. at 191.

       B. Dr. Lambert King and Dr. Pablo Stewart

       Plaintiffs also offer Dr. Lambert King and Dr. Pablo Stewart to testify as to the dispensation

of non-psychotropic and psychotropic medication at CCJ.            Both experts have experience

managing, monitoring, and reforming health systems in correctional settings. Pls.’ Ex. 33, King
                                                 8
Report at 2–3, ECF No. 174-10; Stewart Report at 2–4. To reach their conclusions, they relied on

their own expertise, court-ordered compliance reports, Dr. Whitman’s statistical analysis, and a

report issued by the U.S. Department of Justice report (which will be discussed below). King

Report at 5–6; Stewart Report at 15. In addition, Dr. Stewart interviewed four detainees—Teria

Beasley, Andre White, John Holmes, and Jess Mason—and examined portions of their medical

charts and deposition testimony. Stewart Report at 15; see Def. Cook Cty.’s LR 56.1(a)(3) Stmt.

¶ 56.

        According to Dr. King, from October 2006 to November 2010, significant numbers of

detainees who entered CCJ did not receive non-psychotropic prescription medication for serious

medical conditions in a timely manner. King Report at 5. Furthermore, Dr. King determined that

CCJ’s failure to timely dispense these medicines recklessly placed large numbers of detainees at

risk for physical harm, morbidity, and mortality. Id.

        Dr. Stewart opined, based upon Dr. Whitman’s analysis, that although CCJ’s intake process

may have improved over time, many newly admitted detainees had to wait approximately one

week to receive non-psychotropic medications and as much as two to three days for psychotropic

medication. Stewart Report at 15–16. As a result, Dr. Stewart concluded that CCJ’s intake

practices before October 2010 were likely to harm persons who had previously been prescribed

medication for serious medical and mental health problems. Id. at 2–3.

        Both Drs. King and Stewart also asserted that CCJ’s 21-day methadone tapering policy

caused gratuitous pain to all detainees who were subjected to the policy. King Report at 6; Stewart

Report at 2. In addition, Dr. Stewart found that, of those detainees who eventually received

methadone within fourteen days of being admitted to CCJ between 2009 and 2011, fifteen percent

had to wait several days before receiving their first dose. Stewart Report at 30.



                                                 9
       C.      Dr. Lynn Sander and Dr. Avery Hart

       For their part, Defendants offer Dr. Lynn Sander and Dr. Avery Hart. Dr. Sander is an

internist and an independent consultant in the field of correctional healthcare. See Cook Cty.’s

Reply Ex. L.R., Sander Report at 1, ECF No. 245-7. In that role, she has monitored Delaware’s

mental healthcare system for compliance with reforms required by a remedial settlement

agreement with the DOJ. Id. Here, Dr. Sander reviewed, among other things, the medical records,

depositions, and declarations of thirty-three class representatives and other witnesses.     See

generally id.; Sander Aff. Dr. Sander also conducted a site visit to observe CCJ’s intake area in

October 2011. Defs.’ Ex. 2, Sander Dep. at 67:15–17, ECF No. 195-2. Dr. Sander determined

that the medical and mental health treatment that CCJ provided to the thirty-three detainees

satisfied the requisite standard of care. Def. Cook Cty.’s LR 56.1(a)(3) Stmt. ¶¶ 12–44.

       Dr. Avery Hart was employed by Cermak for 20 years and became its Chief Medical

Officer in 2008. Hart Dep. I at 8:1–3. Based on his knowledge of the intake procedures and his

work experience, Dr. Hart opined that CCJ’s intake systems, policies, and procedures were

adequate to meet the medical and mental health needs of detainees entering CCJ throughout the

class period. Def. Cook Cty.’s LR 56.1(a)(3) Stmt. ¶ 47; Cook Cty.’s Ex. 12, Hart Dep. of 4/18/12

(“Hart Dep. 4/18/12”), at 14:21–20:16, ECF No. 195-2. With regard to the methadone tapering

program, Dr. Hart concluded that, if a detainee’s participation in a methadone program before

admission is not verified, medication other than methadone may be prescribed to alleviate

withdrawal symptoms. Defs.’ LR 56.1(b)(3)(B) Stmt. ¶ 74, ECF No. 204.




                                               10
IV.     Department of Justice Report on CCJ’s Intake Procedures

        In 2007, the U.S. Department of Justice (“DOJ”) formally investigated conditions at CCJ.

The DOJ issued a report of its findings on July 11, 2008 (“DOJ Report”). 6 Pls.’ LR 56.1(a)(3)

Stmt. ¶¶ 33–35. In it, the DOJ stated that the “medical care provided at CCJ falls below the

constitutionally required standards of care” with respect to intake screening and medication

administration. Id. ¶ 34. Pls.’ Ex. 28, DOJ Report (“DOJ Report”) at 42, ECF No. 174-9.

        As for CCJ’s medical screening process at intake, the DOJ found that it was “grossly

inadequate.” DOJ Report at 45.

                Generally accepted correctional medical standards require that
                incoming inmates be screened by staff trained to identify and triage
                serious medical needs, including drug and alcohol withdrawal,
                communicable diseases, acute or chronic needs, mental illness, and
                potential suicide risks. CCJ’s intake screening fails to identify such
                needs and increases the risk of serious harm.

Id. at 44–45 (cited by Pls.’ LR 56.1(a)(3) Stmt. ¶ 33); see id. at 43, 59–60 (cited by Pls.’ LR

56.1(a)(3) Stmt. ¶¶ 34–35).

        The DOJ also concluded that CCJ’s mental health screening procedures at intake were

“completely inadequate.”

                The policy governing the CCJ mental health screening process is
                completely inadequate. Insufficiently trained MHSs perform mental
                health initial intake screening at CCJ. This screening is not
                accomplished under appropriate medical supervision. The system
                allows technicians, who are not adequately or appropriately trained
                in detecting mental illness, to query inmates and detainees regarding
                their mental health history.

Id. at 60. The DOJ found that no psychiatrists were assigned to supervise or support the intake

area where the initial mental health screening took place. Id. at 61.


6
        The DOJ Report is admissible evidence under Fed. R. Evid. 803(8)(A)(iii), which provides an
exclusion in civil cases to the hearsay rule for “factual findings from a legally authorized investigation.”
See ECF No. 321 (citing Daniel v. Cook Cty., 833 F.3d 728, 742 (7th Cir. 2016)).
                                                    11
       In support of these conclusions, the DOJ compared the percentage of detainees who

received medical evaluations by PAs or physicians at CCJ to the percentage of inmates nationwide

who require such care. For instance, the DOJ determined that, nationwide, more than 30% of

inmates have acute or chronic conditions that would necessitate a medical or mental health

evaluation by a physician or PA on the first day of admission. At CCJ, however, only 15% of new

detainees received a medical evaluation during a June 2007 visit, only 5% during a July 2007 on-

site visit, and, on average, only 5% of detainees were identified as having psychiatric problems. 7

Id. at 43, 61 (cited by Pls.’ LR 56.1(a)(3) Stmt. ¶ 33). The DOJ found that CCJ’s “numbers

depart[ed] significantly from what would be expected in CCJ’s inmate population, which strongly

suggested that CCJ’s intake screening process is incomplete and inadequate.” Id.

       The DOJ investigation also found systemic problems with medication administration,

noting that CCJ frequently failed to “provide critical medications to inmates without delay or

lapses.” Id. at 51. The investigation also revealed “delays ranging from days to weeks for inmates

having their psychotropic medications started after their admission to CCJ.” Id. at 64. The DOJ

concluded that these “significant delays, errors, and lapses in medication administration . . .

contributed to needless suffering and inmate hospitalizations.” Id. at 51.

       In addition, the DOJ determined that CCJ had failed to provide detainees with access to

important information, such as its rules and regulations on how to access medical and mental health

care and how to file a grievance. Id. at 83–84. This is contrary to the “[g]enerally accepted

correctional practice requir[ing] that newly admitted inmates are given an opportunity to learn

about the facility rules and regulations, services that are available, [and] policies and procedures


7
        The DOJ Report noted that “the County's Director of Psychiatric Services acknowledged that the
screening process was flawed and one would expect the percentage of inmates identified with psychiatric
problems to be as much as ten percent.” Id.

                                                  12
that affect the inmate . . . .” Id. at 42. Although intake personnel told DOJ investigators that

detainees were offered a copy of the inmate handbook upon admission, the investigators saw only

a small stack of handbooks behind a counter in the strip-search area of the receiving room, and did

not see any of the hundreds of detainees actually carrying a handbook. Id. Moreover, CCJ

maintained no record of whether a handbook was offered to a detainee or whether a detained

accepted one.    Id. The DOJ recommended that CCJ develop and implement policies and

procedures to ensure that detainees have access to health care, can utilize an adequate grievance

process, and are informed of CCJ’s policies and procedures upon admission. Id. at 79, 83–84.

                                         Legal Standard

       Summary judgment is proper when “there is no genuine issue of material fact and the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). In ruling on a

motion for summary judgment, a court must “view the facts in the light most favorable to the

nonmoving party.” Plumhoff v. Rickard, 134 S. Ct. 2012, 2017 (2014). “Once the party moving

for summary judgment uncovers a hole in the opponent’s case, the nonmoving party that bears the

ultimate burden at trial must show that there is evidence creating a genuine issue of material fact.”

Insolia v. Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000). “Material facts are those which

might affect the outcome of the suit.” Id. at 598–99. “The judge must ask whether a fair-minded

jury could return a verdict for the plaintiff on the evidence presented. The existence of a mere

scintilla of evidence supporting a plaintiff's position is insufficient; there must be evidence on

which a jury could reasonably find for the plaintiff.” Id.

                                             Analysis

       Section 1983 provides a private right of action against persons acting under color of state

law who violate constitutional rights. 42 U.S.C. § 1983. The due process clause of the Fourteenth

Amendment prohibits “deliberate indifference to the serious medical needs of pretrial detainees.”
                                                 13
Brownell v. Figel, 950 F.2d 1285, 1289 (7th Cir. 1991). “The protections for pre-trial detainees

[under the Fourteenth Amendment] are at least as great as the Eighth Amendment protections

available to a convicted prisoner, and we frequently consider the standards to be analogous.”

Washington v. LaPorte Cty. Sheriff’s Dep’t, 306 F.3d 515, 517 (7th Cir. 2002) (internal quotation

marks and citation omitted).

       As for Plaintiffs’ claims against Cook County and Sheriff Dart in his official capacity,

“[e]ver since the Supreme Court decided Monell v. New York City Dep’t of Soc. Servs., 436 U.S.

658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), the availability of entity liability under section 1983

has been established.” Glisson v. Indiana Dep’t of Corr., 849 F.3d 372, 378 (7th Cir. 2017), cert.

denied sub nom. Corr. Med. Servs., Inc. v. Glisson, 138 S. Ct. 109 (2017). An entity “that has

contracted to provide essential government services is subject to at least the same rules that apply

to public entities.” Id. at 378–79 (citing Shields v. Ill. Dep’t of Corr., 746 F.3d 782, 789–90 (7th

Cir. 2014); Iskander v. Vill. of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)).

       There are three ways to establish Monell liability under § 1983. Glisson, 849 F.3d at 379.

First, a plaintiff may establish that “the action that is alleged to be unconstitutional implements or

executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated

by that body’s officers.” Los Angeles Cty. v. Humphries, 562 U.S. 29, 35 (2010); see Glisson, 849

F.3d 378 (“[I]f institutional policies are themselves deliberately indifferent to the quality of care

provided, institutional liability is possible.”). Second, a plaintiff may establish that the action was

“pursuant to governmental ‘custom’ even though such a custom has not received formal approval

through the body’s official decisionmaking channels.” Monell, 436 U.S. at 690–91; see League of

Women Voters of Chi. v. City of Chi., 757 F.3d 722, 727 (7th Cir. 2014) (stating that municipal

liability may also be based on “a common practice that is so widespread and well settled that it

constitutes a custom or practice”). Third, a plaintiff may show that a constitutional violation “was
                                                  14
committed (that is, authorized or directed) at the policymaking level of government.” Vodak v.

City of Chi., 639 F.3d 738, 747 (7th Cir. 2011).

I.     Sheriff of Cook County

       The Sheriff raises two primary arguments in support of his motion. See Sheriff’s Mem.

Law Supp. Summ. J. 1–5, ECF No. 191; Sheriff’s LR 56.1(a)(3) ¶¶ 1–8, ECF No. 192. First, the

Sheriff argues that summary judgment should be granted in his favor because he is entitled to rely

on Cermak’s medical staff to meet the medical needs of CCJ detainees. Put another way, the

Sheriff contends that he should not be held responsible because the challenged intake policies were

not his policies, but those of CCJ’s medical provider, Cermak.

       Under Illinois law, “the sheriff shall . . . be responsible for the hiring and training of all

personnel necessary to operate and maintain the jail.” See 730 Ill. Comp. Stat. 125/3; Moy v. Cty.

of Cook, 640 N.E.2d 926, 929 (Ill. 1994); see DeGenova v. Sheriff of DuPage Cty., 209 F.3d 973,

976 (7th Cir. 2000) (“Illinois sheriffs have final policymaking authority over jail operations.”); see

730 Ill. Comp. Stat. 125/2. The Sheriff is correct that Cermak is the entity that provides medical

care to detainees at CCJ. Pls.’ LR 56.1 Stmt. ¶ 8; see Davis v. Carter, 452 F.3d 686, 687 n.1 (7th

Cir. 2006). “But the constitutional duty under the Eighth and Fourteenth Amendments to provide

adequate health care rests on the custodian”—here, the Sheriff. See Daniel v. Cook Cty., 833 F.3d

728, 737 (7th Cir. 2016); 730 Ill. Comp. Stat. 125/2 (“The Sheriff of each county in this State shall

be the warden of the jail of the county[.]”); see also Rice v. Corr. Med. Servs., 675 F.3d 650, 664–

65 (7th Cir. 2012). The Sheriff’s reliance on Cermak to provide medical care to detainees does

not excuse him from liability under § 1983. See King v. Kramer, 680 F.3d 1013, 1020 (7th Cir.

2012) (stating that a defendant “cannot shield itself from § 1983 liability by contracting out its

duty to provide medical services”).



                                                   15
        Furthermore, to the extent that the Sheriff relies completely upon Cermak’s policies,

customs, and practices in these matters, he has delegated his final decision-making authority to

Cermak for the provision of medical services, thereby adopting them as his own. See id. at 1020

(the “company’s policy becomes that of the County if the County delegates final decision-making

authority to it”).

        Second, the Sheriff argues in a similar vein that no reasonable jury could find him liable

because, according to Cermak’s policies, the sole discretion as to medical care rests with the

responsible physician, not him. See Sheriff’s Mem. Supp. Summ. J. (citing Cermak Policy 01-

08A-02 (“Matters of medical, mental health and dental judgment are the sole province of the

responsible physician and the chief dentist.”)). But this argument misunderstands the issues raised

in this litigation. Plaintiffs’ position is that Cermak’s intake practices (as adopted by the Sheriff)

unreasonably denied and delayed the dispensation of prescription medication necessary to treat the

serious medical needs of the class members, without regard to the medical judgment of Cermak’s

physicians. Accordingly, the Sheriff’s motion for summary judgment is denied.

II.     Cook County

        Turning to Cook County, Plaintiffs assert that the county also should be held liable for

CCJ’s allegedly unconstitutional intake policies and practices. As noted, however, the Sheriff has

final policymaking authority over jail operations and the provision of medical services to

detainees. See 55 Ill. Comp. Stat. 5/3-6017; 730 Ill. Comp. Stat. 125/2; id. 125/17. Furthermore,

“the sheriff’s statutory duties with respect to [CCJ] are independent of and unalterable by any

governing body.”     Moy, 640 N.E.2d at 929 (finding that the Cook County Sheriff is an

independently elected officer, that no employment relationship exists between Cook County and

Sheriff, and that employees of the Jail are solely under Sheriff’s control); see DeGenova, 209 F.3d

at 976 (citing Moy, 640 N.E.2d at 929). Accordingly, to the extent Plaintiffs contend that Cook
                                                 16
County is directly liable for the allegedly unconstitutional intake policies, practices, and customs

at CCJ, the Court grants summary judgment in favor of Cook County as a matter of law.

        That said, Defendant Cook County is required by statute to fund the Sheriff’s expenses,

including any judgments entered against the Sheriff in his official capacity. 55 Ill. Comp. Stat.

5/5-1106; Davis, 452 F.3d at 687 n.1 (“Cook County is a unit of local government that finances

the Cook County Jail.”). Therefore, Cook County remains an indispensable party in this limited

capacity. Carver v. Sheriff of LaSalle Cty., 324 F.3d 947, 948 (7th Cir. 2003).

III.    Deliberate Indifference Claim8

        Plaintiffs and the Sheriff have filed cross motions for summary judgment as to Plaintiffs’

claim that the Sheriff exhibited deliberate indifference to the serious medical needs of the class

members.     “[D]eliberate indifference to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain . . . . [and includes] intentionally interfering with . . .

treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976) (internal quotation

marks omitted). To prevail on a deliberate indifference claim, Plaintiffs must establish that: (1)

each of them had an objectively serious medical condition that posed a substantial risk; (2) the

defendant knew of the risk; (3) the defendant failed to act in disregard of that risk; and (4) the

defendant’s indifference caused some injury. See Estate of Clark v. Walker, 865 F.3d 544, 551

(7th Cir. 2017); Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

        A.      Objectively Serious Medical Conditions That Pose a Substantial Risk

        In support of their motion, Plaintiffs argue that they have established an objectively serious

medical need. “An objectively serious medical need is ‘one that has been diagnosed by a physician



8
        In its briefs, the County raised various substantive arguments in support of its motion for summary
judgment that go to Plaintiffs’ claims against the Sheriff. The Court will address these arguments as though
the Sheriff raised them on his own behalf.
                                                    17
as mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.’” Zentmyer v. Kendall Cty., Ill., 220 F.3d 805, 810 (7th Cir.

2000) (quoting Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997)).

       “A medical condition need not be life-threatening to be serious . . . .” Gayton, 593 F.3d at

620. Instead, courts consider various factors, including: (1) whether the failure to treat the

condition “could result in further significant injury,” Gutierrez, 111 F.3d at 1373 (internal

quotation marks omitted); (2) whether it was a condition “that a reasonable doctor or patient would

find important and worthy of comment or treatment,” Hayes v. Snyder, 546 F.3d 516, 523 (7th Cir.

2008); (3) whether the condition “significantly affect[ed] an individual’s daily activities,” id.; or

(4) whether the condition involves “chronic and substantial pain,” id.

       In response, Defendants argue that Plaintiffs have failed to raise a triable issue of fact as to

whether asthma, diabetes, high cholesterol, HIV infection, hypertension, opiate withdrawal,

seizure disorder, anxiety disorder, bipolar disorder, depression, and schizophrenia are objectively

serious health needs. But Plaintiffs have presented evidence that (1) the medical professionals at

CCJ found these conditions worthy of treatment, (2) the conditions significantly affected the daily

life activities of detainees, and (3) the failure to treat the particular condition could have resulted

in further significant injury. See Pls.’ Reply Ex. 78, Bailey Decl. (“Bailey Decl.”) ¶¶ 5–6, 9, 13

(seizure disorder), ECF No. 221-10; Pls.’ Reply Ex. 83, Beasley Decl. ¶¶ 2, 6, 15–16 (bipolar

disorder), ECF No. 221-12; Pls.’ Reply Ex. 66, Gerl Dep. at 110:2–18 (opiate withdrawal), ECF

No. 221-5; Pl.’s Reply Ex. 81, Granderson Decl. (“Granderson Decl.”) ¶¶ 4–6, 8, ECF No. 221-

11 (hypertension, diabetes); King Report at 5 (high cholesterol); Pls.’ Reply Ex. 69, Lee Decl.

(“Lee Decl.”) ¶¶ 2, 15–16 (depression/bipolar disorder/anxiety), ECF No. 221-6; Cook Cty. Reply

Ex. 42, Stuckey Dep. at 103:9–15 (HIV), ECF No. 245-3; Pls.’ Reply Ex. 77, White Decl. (“White

Decl.”) ¶¶ 2, 5, 8, 13 (schizophrenia), ECF No. 221-10; Pls.’ Reply Ex. 75, Woodard Decl. ¶¶ 3–
                                                  18
4, 12 (asthma), ECF No. 221-9; Pls.’ Reply Ex. 61, Raba Dep. (“Raba Dep.”) at 22:19–21

(diabetes), ECF No. 221-2; id. at 84:20–85:4 (high cholesterol); Stewart Report at 26–27

(schizophrenia). What is more, Plaintiffs have offered the opinions of Dr. King and Dr. Stewart

that these conditions constitute objectively serious health needs. See King Report at 5–6; Stewart

Report at 26–30.

       Furthermore, numerous courts have held that conditions such as asthma, diabetes, HIV

infection, hypertension, opiate withdrawal, seizure disorder, bipolar disorder, depression, and

schizophrenia present objectively serious health needs. See, e.g., Richmond v. Huq, 885 F.3d 928,

942 (6th Cir. 2018) (bipolar disorder); Pittman, 746 F.3d at 775 (depression); Jackson v. Pollion,

733 F.3d 786, 789 (7th Cir. 2013) (hypertension); Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d

650, 678 (7th Cir. 2012) (schizophrenia); Lee v. Young, 533 F.3d 505, 510 (7th Cir. 2008) (asthma);

Davis, 452 F.3d at 695–96 (methadone treatment for opiate withdrawal); Walker v. Peters, 233

F.3d 494, 499 (7th Cir. 2000) (HIV); Van Hoorelbeke v. Hawk, 70 F.3d 117, 118 (7th Cir. 1995)

(diabetes); Brame v. Dart, No. 09 C 3966, 2010 WL 5330741, at *7 (N.D. Ill. Dec. 20, 2010)

(seizure disorder); Lacy v. Shaw, 357 F. App’x 607, 610 (5th Cir. 2009) (anxiety disorder). Cf.

Shenk v. Cattaraugus Cty., 305 F. App’x 751, 754 (2d Cir. 2009) (stating in dicta that anxiety

“appears to satisfy at least two of the . . . factors, anxiety being a condition that a doctor would

find important, and which can affect one’s daily activities.”).

       Accordingly, Plaintiffs have satisfied their burden of establishing a triable issue of fact as

to whether asthma, diabetes, high cholesterol, HIV infection, hypertension, opiate withdrawal,

seizure disorder, anxiety disorder, bipolar disorder, depression, and schizophrenia constitute

objectively serious health needs.




                                                 19
       B.      Whether the Sheriff Was Subjectively Aware of the Risk

       “Whether a prison official had the requisite knowledge of a substantial risk is a question of

fact subject to demonstration in the usual ways, including inference from circumstantial evidence,

and a factfinder may conclude that a prison official knew of a substantial risk from the very fact

that the risk was obvious.” Farmer v. Brennan, 511 U.S. 825, 842 (1994) (citation omitted). “[I]f

the risk is obvious, so that a reasonable man would realize it, we might well infer that [the

defendant] did in fact realize it; but the inference cannot be conclusive, for we know that people

are not always conscious of what reasonable people would be conscious of[.]” Id. (internal

quotation marks omitted).

       To prove knowledge, a plaintiff may adduce evidence that a substantial risk was

“longstanding, pervasive, well-documented, or expressly noted by prison officials in the past, and

the circumstances suggest that the defendant-official being sued had been exposed to information

concerning the risk and thus ‘must have known’ about it.” Id. at 842–43. And, of course, “a prison

official may ‘not escape liability if the evidence showed that he merely refused to verify underlying

facts that he strongly suspected to be true, or declined to confirm inferences of risk that he strongly

suspected to exist.’” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (quoting Farmer,

511 U.S. at 843 n.8). Here, Plaintiffs contend that the Sheriff knew of the risk based upon a number

of events, beginning in 1996.

       First, Plaintiffs argue, the case Donald v. Cook County Sheriff’s Department, 95 F.3d 548

(7th Cir. 1996), provided the Sheriff with notice of the substantial risks caused by CCJ’s deficient

intake procedures. In Donald, the plaintiff claimed that his heart medication had been confiscated

by CCJ personnel at intake, and that, as a result, he suffered a heart attack two days later. Id. at

551. When the defendant moved to dismiss the Monell claim against CCJ, the plaintiff disavowed

asserting any claim based on an official policy or procedure and stated that he was suing the
                                                  20
individual tortfeasors based on their own actions. Id. at 553. The district court dismissed the

Monell cause of action because the plaintiff had not alleged a pattern or policy. See id.; Donald v.

Cook Cty. Sheriff’s, No. 93 C 530, 1994 WL 23077, at *1 (N.D. Ill. Jan. 21, 1994), rev’d, 95 F.3d

at 562. The plaintiff moved for relief from judgment, listing the individual defendants, and the

district court denied the motion, holding that, by the time the plaintiff had provided the names of

the individuals, the claims against the defendants in their individual capacity were time-barred.

Donald, 95 F.3d at 553.

       On appeal, the Seventh Circuit held that the district court had abused its discretion in

denying the plaintiff’s motion for relief from judgment without considering whether the amended

complaint could have related back to original complaint or, alternatively, whether the statute of

limitations could be subject to equitable tolling. Id. at 562. Stating that the plaintiff’s “initial

complaint clearly alleged facts sufficient to state an Eighth Amendment claim of cruel and unusual

punishment against at least some individual officers,” the Seventh Circuit held that the district

court had failed “to provide ample opportunity for Donald to amend the complaint to render it

legally viable.” Id. at 554.

       Salient for our purposes, the plaintiff in Donald did not appeal the dismissal of his Monell

claim, but, rather, appealed the denial of the motion seeking to amend the complaint to sue officers

in their individual capacity. Thus, the appellate court had no occasion to address the CCJ’s official

intake practices. Accordingly, the Court concludes that a reasonable jury could not find that

Donald put the Sheriff on notice that CCJ’s intake practices created a substantial risk to the health

of class members.

       Additionally, Plaintiffs cite to a May 2001 Court Monitoring Report (“Duran Report”)

submitted by the John Howard Association in Duran v. Sheahan, 74 C 2949, which criticized

various aspects of CCJ’s receiving room, including the space and design of the psychiatric
                                                 21
assessments area, the lack of areas for observation and isolation of detainees with psychiatric or

medical conditions, and the distance between the receiving room and the Cermak facility where

acute health problems were diagnosed and treated. Pls.’ LR 56.1(a)(3) Stmt. ¶ 13. Plaintiff also

refer to a June 10, 2004, request by Dr. John Raba, who was the Chief Operating Officer of

Cermak, for the construction of a new receiving facility and a new residential unit for chronically

medically and mentally ill detainees. Id. ¶ 16. Lastly, Plaintiffs cite to a post 2005 letter from a

Cermak PA to CCJ’s Interim Medical Director and Chief Operating Officer describing the lack of

privacy and hygiene in the intake area. Trammel Dep. at 51:4–16; see Stadnicki Dep. at 40:9–13;

41:13–21.

       But all three of these instances involve perceived problems with the physical layout of

CCJ’s intake area. By contrast, the claims here deal with the actual medical screening and

medication administration practices employed by CCJ at intake. Accordingly, the Court holds that

no rational jury could find that these events provided the Sheriff with notice of a substantial risk

of harm caused by CCJ’s intake practices.

       Additionally, Plaintiffs point to the DOJ Report and argue that its findings placed the

Sheriff on notice of the substantial risks caused by CCJ’s medication administration practices at

intake. As noted, the DOJ concluded in its report that CCJ inadequately trained intake employees

with regard to identifying and triaging serious medical needs, including drug and alcohol

withdrawal, communicable diseases, acute or chronic needs, mental illness, and potential suicide

risks. DOJ Report at 43.

       In addition, the DOJ discussed several instances where CCJ fell below the constitutionally

required standards of care.

               Nadia H. died in late 2006, one day after being booked into CCJ,
               likely of withdrawal syndrome. During intake, she reported a history
               of heroin addiction, yet staff failed to document her drug use and
                                                22
               history of addiction. Despite knowledge that Nadia had a history of
               addiction, staff disregarded her emergent condition and placed her
               in general population. The next day she was found dead in her cell.

Id. at 44.

               In June 2007, Lyle P. was booked into CCJ. At intake, Lyle reported
               his HIV infection and his strong adherence to his medication
               regimen, but he did not receive his medication prescription. Nearly
               two weeks passed before he was finally seen by an infectious disease
               specialist. Because of the two week lapse in medication, the
               specialist chose to delay treatment, which further enhanced the risks
               for Lyle to develop potentially-fatal drug resistance.

Id. at 45.

               In 2007, Stella R. had a prescription for Coumadin and a
               prescription for hypertension medication, yet CCJ staff failed to
               order her prescriptions. Stella went nearly 20 days without her
               prescriptions. It was only after we brought this medication error to
               CCJ's attention that Stella had her prescriptions ordered.

Id.

               Seth P. was seen for a psychiatric consult during our July 2007 on-
               site visit. Seth had been admitted to CCJ three to four weeks prior
               to the consult and, after initial screening, had been placed in the
               general population. No records were available or requested at the
               time of the consult. The psychiatrist evaluated Seth and assessed
               him as exhibiting grandiose thinking and hyperactivity, prescribed
               medications, and ordered Seth to be admitted to CCJ's acute
               psychiatric unit for further evaluation. Immediately following the
               psychiatric consult, Seth was sent to an outside emergency room for
               evaluation for a possible fracture of his right hand. Upon his return
               to CCJ, the intake MHS, who was not aware of the recent psychiatric
               assessment due to the inadequate record keeping, determined
               independently that Seth was to be admitted to the general
               population. The result was that Seth received no further psychiatric
               evaluation and did not receive the prescribed antipsychotic
               medication ordered by the psychiatrist.

Id. at 61–62. A reasonable jury could conclude that the DOJ Report provided the Sheriff with

notice that CCJ’s medication dispensation practices at intake posed a pervasive and substantial

risk to the serious medical conditions of detainees. See id. at 7, 9, 42.

                                                 23
       For their part, Defendants do not argue that the DOJ Report failed to provide the Sheriff

notice or that the Sheriff was subjectively unaware of the substantial risks outlined therein.

Instead, Defendants object to the admissibility of the DOJ Report. But, because the DOJ Report

is being offered to prove notice and not to establish the truth of the matter asserted therein, it does

not fall within the rule against hearsay. Furthermore, as noted, to the extent it is hearsay, it is

admissible under Rule 803(8)(A)(iii). See Daniel, 833 F.3d at 738.

       Defendants also contend that an order entered in United States v. Cook County, 10 C 2946,

reserved their right to contest the findings and conclusions in the DOJ Report. See Defs.’ LR

56.1(b)(3)(B) Stmt. ¶ 33 (citing Pls.’ Ex. 26, Agreed Order (“Agreed Order”) ¶ 5 [sic], 10 C 2946).

But whether Defendants preserved the right to contest the contents of the DOJ Report in separate

litigation is immaterial to the issue of whether the DOJ Report provided the Sheriff with notice

that CCJ’s intake practices created a substantial health risk to detainees with serious health

conditions.

       Defendants are correct that the mere fact that the DOJ Report was sent to the Sheriff is not

conclusive proof of his subjective knowledge that CCJ’s intake practices posed a substantial risk

of serious harm to detainees. But it is certainly sufficient to create a triable issue of fact as to the

extent of his knowledge starting in July 11, 2008. On the other hand, to the extent that Plaintiffs’

claims are based on events that took place prior to that date, they have failed to create a genuine

issue of material fact regarding the extent of the Sheriff’s knowledge of the risks at issue.

Accordingly, Plaintiff’s summary judgment motion is denied, and the Defendants’ cross-motions

are granted to the extent that Plaintiffs seek to impose liability upon the Sheriff for the period prior

to July 11, 2008.

       As for what this ruling means for the class, a “certified class has a legal status separate

from and independent of the interest asserted by the named plaintiff.” Whitlock v. Johnson, 153
                                                  24
F.3d 380, 384 (7th Cir. 1998); see E. Texas Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395,

406 n.12 (1977) (stating that, after a class is certified, “the class members would not need to be

mooted or destroyed because subsequent events or the proof at trial had undermined the named

plaintiffs’ individual claims.”). Inasmuch as any of the named Plaintiffs cannot assert deliberative

indifference claims based on the above-identified medical conditions after July 11, 2008, their

claims are dismissed. As for the others, they may remain as named Plaintiffs, and Plaintiffs may

seek leave to designate other members of the class as named Plaintiffs to the extent necessary

under Rule 23.9


9
         Defendants argue that three of the class representatives, Roy Cleaves, Carla Lofton, and Dan
Taylor, cannot represent the class because they were in custody when this lawsuit was filed and had not
exhausted their administrative remedies under the Prison Litigation Reform Act (“PLRA”), 42 U.S.C.
§ 1997e(a). See Cook Cty.’s Mem. Supp. Summ. J. at 2, 23, ECF No. 191 (“Several Class Representative
are barred under the PLRA.”). The PLRA provides that “[n]o action shall be brought with respect to prison
conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative remedies as are available are exhausted.” 42
U.S.C. § 1997e(a). “Failure to exhaust is an affirmative defense for which the defendants carry the burden
of proof.” Ramirez v. Young, 906 F.3d 530, 533 (7th Cir. 2018). Because Cleaves’ and Lofton’s claims
seem to be based solely on alleged constitutional violations that occurred prior to July 11, 2008, the Sheriff’s
arguments are moot.

        As for Taylor, he became a named Plaintiff in this lawsuit on March 31, 2008. Pls.’ LR
56.1(b)(3)(C) Stmt. ¶ 4, ECF No. 221. Defendants do not provide any evidence that Taylor was incarcerated
in CCJ or a facility of the Illinois Department of Corrections (“IDOC”) on March 31, 2008. The Sheriff
believes that, because CCJ records show that Taylor was released from CCJ into IDOC custody on
November 26, 2007, to serve a four-year sentence, Taylor was in IDOC custody on March 31, 2008. Cook
Cty.’s Ex. 13, Kramer Decl. Exs., CIMIS Standard Inquiry dated 4/10/08, ECF No. 195-2. The Sheriff,
however, has not provided evidence regarding the date on which Taylor was released from IDOC custody.
Curiously, the Sheriff does not explain how, if Taylor was in IDOC custody serving a four-year sentence,
he was arrested and admitted into CCJ on May 8, 2008, as indicated by Taylor’s booking history records.
See Defs.’ Ex. 13, Kramer Decl. Exs., Cook Cty. Sheriff’s Office Booking History Print Screen, at 29
(showing that Taylor entered CCJ on May 8, 2008, and again on August 5, 2008), ECF No. 198.

         What is more, there is evidence in the record that CCJ’s intake practices failed to provide detainees
access to information about CCJ’s grievance policy. See DOJ Report at 42, 83–84. A plaintiff is not
obligated to exhaust administrative remedies that are unavailable. Pyles v. Nwaobasi, 829 F.3d 860, 864
(7th Cir. 2016). Remedies are unavailable when there are “omissions by prison personnel, particularly
failing to inform the prisoner of the grievance process.” Hernandez v. Dart, 814 F.3d 836, 842 (7th Cir.
2016). Moreover, it is unclear when CCJ adopted remedial measures to cure the deficiency. Accordingly,
Plaintiffs have raised a genuine dispute as to whether administrative remedies were available to Taylor, and
the Sheriff may seek an evidentiary hearing on this issue under Pavey v. Conley, 544 F.3d 739 (7th Cir.
2008).
                                                      25
          C.     Whether the Sheriff Failed to Act in Disregard of the Risk

          “Prison officials must provide inmates with medical care that is adequate in light of the

severity of the condition and professional norms.” Perez v. Fenoglio, 792 F.3d 768, 777 (7th Cir.

2015). In a class action, deliberate indifference “can be demonstrated by proving there are such

systemic and gross deficiencies in . . . procedures that the inmate population is effectively denied

access to adequate medical care.” Wellman v. Faulkner, 715 F.2d 269, 272 (7th Cir. 1983) (internal

quotation marks omitted). In addition, “repeated examples of negligent acts which disclose a

pattern of conduct by the prison medical staff can sufficiently evidence deliberate indifference.”

Kelley v. McGinnis, 899 F.2d 612, 617 (7th Cir. 1990) (internal quotation marks omitted).

Evidence that a plaintiff received “some medical care does not automatically defeat a claim of

deliberate indifference if a fact finder could infer the treatment was so blatantly inappropriate as

to evidence intentional mistreatment likely to seriously aggravate a medical condition.” Edwards

v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007) (internal quotation marks omitted). That said, “[n]ot

every refusal of medical treatment will constitute deliberate indifference, but if the cost of treating

a substantial medical need is low, an official’s refusal to act is more likely to evidence deliberate

indifference.” Carpenter v. Sullivan, 695 F. App’x 147, 150 (7th Cir. 2017) (citing Gil v. Reed,

381 F.3d 649, 661–62 (7th Cir. 2004), and Ralston v. McGovern, 167 F.3d 1160, 1162 (7th Cir.

1999)).

                 1.     Intake Screening Practices

          CCJ’s intake procedures during the class period required that a new detainee be evaluated

in-person by a licensed medical professional before receiving prescription medication. Pls.’ LR




                                                  26
56.1(a)(3) Stmt. ¶ 19. And, to receive an in-person evaluation, the detainee first must receive a

referral from the CMT or MHS, neither of whom is a licensed medical professional. See Trammel

Dep. at 41:2-10, 45:1–11; Martinez Dep. at 49:6:8. Plaintiffs cite to the experience of a number of

class members to demonstrate that this procedure was grossly deficient. For the reasons stated

above, the relevant examples are those that took place after July 11, 2008.

        Daniel Gerl and Nicholas Morris told a CMT that they were taking methadone for opiate

withdrawal, but neither was referred to a PA for an in-person evaluation, and neither received a

prescription for methadone while at CCJ. See Gerl Dep. at 130–31; Sander Aff. at 34; Pls.’ Reply

Ex. 72, Morris Decl. ¶¶ 4–6, ECF No. 221-8.

        Teria Beasley and Yvette Lee told an MHS at intake that they were taking medication for

bipolar disorder. Lee also stated that she was taking medication for depression. But, again, neither

were referred for further evaluation by a psychiatrist, and neither received any psychotropic

medication.10 Beasley Decl. ¶¶ 10–12, 14; Lee Dec. ¶¶ 11–15; Sander Aff. at 40, 64.

        Plaintiffs also rely on the DOJ’s findings that CCJ’s medical screening process was

“grossly inadequate” and the mental health screening was “completely inadequate.” DOJ Report

at 45, 60. This report is admissible for the reasons already discussed. Moreover, the report was



10
        Beasley and Lee were told by an MHS that, in order to receive psychotropic medications, they
would have to be admitted into CCJ’s psychiatric ward. See Beasley Decl. ¶ 10; Lee Decl. ¶ 12. Because
they were afraid of being housed in the psychiatric ward, they did not request a transfer. See Beasley Decl.
¶ 12; Lee Decl. ¶ 13.

         According to Dr. Stewart, because most detainees in need of psychotropic medication did not
require the level of care provided by the psychiatric ward, which housed prisoners with extremely serious
mental illnesses, the practice of requiring a detainee to be assigned to the psychiatric ward discouraged
most detainees from requesting and receiving needed psychotropic medication. Stewart Report at 24; see
Pls.’ Ex. 63, Parish Dep. at 150:13-17 (“Well, I had spent the night before up on 2N with people screaming
and smearing feces on their walls and walking, yelling, and being restrained . . . [I recall] having to watch
staff jump on people and it’s traumatic being up there.”). The practice of requiring detainees to be housed
in the psychiatric ward in order to be prescribed psychotropic medications has been eliminated (although
the record is silent as to when). See Pls.’ LR 56.1(a)(3) Stmt. ¶ 38.
                                                     27
not “controverted” by the Agreed Order entered in United States v. Cook County, 10 C 2946, as

Defendants claim. Defs.’ LR 56.1(b)(3)(B) Stmt. ¶ 33 (citing Pls.’ Ex. 26, Agreed Order (“Agreed

Order”) ¶ 5 [sic], 10 C 2946). Rather, the Agreed Order only preserved Defendants’ rights to

contest the findings in the report. Agreed Order ¶ 4 (“The [DOJ’s] findings letter and the

conclusions therein are contested by Defendants. Furthermore, by entering into this Agreed Order,

Defendants to this action do not waive the right to contest the July 11, 2008 findings letter or any

of the conclusions set for therein.”).

       The Sheriff also points to Dr. Hart’s opinion that CCJ’s intake system during the class

period was adequate to meet the medical and mental health needs of detainees entering CCJ. Id.

¶ 47; see Hart Dep. 4/18/12, at 14:21–20:16. Defendants also rely on Dr. Sander’s conclusion that

the treatment of detainees during this time comported with the community standard of care. Def.

Cook Cty.’s LR 56.1(a)(3) Stmt. ¶¶ 12–44; Sander Aff. at 34 (Gerl), 42, (Lee), 46 (Morris), 64

(Beasley).

       In the end, both Plaintiffs and Defendants have presented evidence sufficient to create a

genuine issue of material fact as to whether CCJ’s screening practices delayed or denied necessary

treatment of the serious health needs faced by new detainees at CCJ.

               2.      Delayed Dispensation of Medication Prescribed at Intake

       In addition, Plaintiffs have presented evidence that, even when a PA prescribed medication

at intake, detainees experienced substantial delays in receiving it or did not receive it at all. The

record includes the following examples that occurred after July 11, 2008.

       At intake, a PA prescribed John Hendrix, Lance Woodard, and Terry Tharpe albuterol to

treat their asthma, but none of them received an inhaler before they were released from CCJ. Pls.’

Reply Ex. 86, Hendrix Decl. (“Hendrix Decl.”) ¶¶ 10–11, ECF No. 221-13; Pls.’ Reply Ex. 75,

Woodard Decl. (“Woodard Decl.”) ¶¶ 8–12, ECF No. 221-9; Pls.’ Reply Ex. 73, Tharpe Decl.
                                                 28
(“Tharpe Decl.”) ¶¶ 10–12, 14, ECF No. 221-9; Sander Aff. at 47–48, 50–51, 69. Hendrix was

incarcerated for six weeks, Woodard for four days, and Tharp for eight days. Hendrix Decl. ¶¶

10–11; Woodard Decl. ¶ 8; Tharpe Decl. ¶¶ 10–12, 14; Sander Aff. at 47–48, 50–51, 69.

        Veronica Stuckey and LaDon Pilcher received prescriptions for HIV medication at intake.

But Stuckey did not receive the medication until twenty-one days later, and Pilcher did not receive

it until three days later. Pls.’ Reply Ex. 84, Stuckey Decl. ¶¶ 10–11, ECF No. 221-13; Pls.’ Reply

Ex. 74, Pilcher Decl. ¶¶ 7–8, ECF No. 221-9; Sander Aff. at 49, 64–65.

        Jess Mason was prescribed hypertension medication, but there is no record that he received

the medication before he was released twenty-three days later. Pls.’ Reply Ex. 82, Mason Decl.

¶¶ 16–17, ECF No. 221-12; Sander Aff. at 59.

        Rodney Bailey was prescribed seizure medication upon intake, but the medication was not

dispensed. He suffered a seizure three days after he arrived at CCJ. Bailey Decl. ¶¶ 11–13; Sander

Aff. at 54.

        John Holmes was prescribed medication to treat depression at intake on October 25, 2010,

but there is no indication that the medication was ever dispensed. See Sander Aff. 67.

        In addition to these particular examples, Dr. Whitman analyzed the time it took for CCJ to

dispense certain medications, once they were prescribed. In particular, he focused on non-

psychotropic medications prescribed for asthma (albuterol), diabetes (insulin, glipizide,

metformin), HIV infection (atazanavir, atazanavir sulfate, efavirenz, efavirenz-emtricitabine-t,

lamivudine, lopinavir-ritonavir, ritonavir, tenofovir, tenofovir disporoxil fuma, zidovudine), and

hypertension (amlodipine besylate, enalapril, metoprolol, hydrochlorothiazide). Whitman Report

at 1–131. He also studied psychotropic medications necessary to treat anxiety and seizure disorder

(clonazepam, lorazepam, and diazepam), bipolar disorder (gabapentin), depression (fluoxetine,



                                                29
sertraline, venlafaxine) and schizophrenia (chlorpromazine). Id. at 132–87; Pls.’ LR 56.1(a)(3)

Stmt. ¶¶ 52–57, 61–69.11

        Using this data, Dr. Whitman measured, for each medication, the length of time between

the date a detainee with a chronic health need was admitted into CCJ (“intake date”) and the date

that a prescription was dispensed (“fill date”) to treat the detainee’s chronic health need. Whitman

Report at 8–9. In doing so, Dr. Whitman divided the data into time periods: (1) October 1, 2008,

to March 30, 2009 (“08–09”); (2) October 1, 2009, to March 30, 2010 (“09–10”); and (3) October

1, 2010, to March 30, 2011 (“10–11”). Id. at 7.

        The following charts represent a summary of the results of Dr. Whitman’s study. Under

each column labeled with the particular time period, “08–09,” “09–10,” and “10–11,” the chart

includes the percentage of detainees during that particular time period, who received the denoted

prescription medication within one day of being admitted into CCJ. The last column, labeled “#

in 10–11 > week,” represents the number of detainees during the 2010-11 time period, who had

to wait a length of time greater than a week before receiving his or her medication.




11
         Plaintiffs also rely on Dr. Whitman’s conclusion that there was a statistically significant
improvement in the time it took to dispense medication between the “06–07” period and the “10–11” period.
See, e.g., id. at 110, 112–13, 119, 122–23, 126–27, 129, 175–77, 177–79, 180–82, 182–83, 184–85, 186–
87. Plaintiffs suggest that a reasonable jury could infer from these data that the improvements were not a
result of chance, but affirmative remedial actions taken by the Sheriff to address a known problem.
Although the logic is less than compelling, it is sufficient to survive summary judgment.
                                                   30
       Dr. Whitman’s data indicate that considerable percentages of detainees had to wait more

than a day to receive the medication that had been prescribed at intake. And, during the 2010–

2011 time period, an appreciable number of detainees had to wait more than a week before they

received their medication.

       Furthermore, Dr. Whitman analyzed methadone prescribed for the treatment of opiate

withdrawal. Whitman Report at 8, 188–91. Methadone dispensing records from March 20, 2009,

to May 3, 2010, were matched to a detainee’s inmate number to determine the length of time

between a detainee’s admission date and the date methadone was first dispensed. Id. at 8. As

summarized in the following chart, Dr. Whitman’s study demonstrated that a significant

percentage of detainees who were designated into the methadone program had to wait more than


                                             31
one day to receive the first dosage of methadone, including 25 detainees who had to wait more

than a week.




        According to Dr. Stewart, a person suffering from drug addiction will experience extremely

painful withdrawal symptoms after four days without methadone. Pls.’ LR 56.1(a)(3) Stmt. ¶ 74.

Effects include nausea, vomiting, muscle aches, increased heart rate, and sometimes an increased

respiratory rate.    Id. ¶ 76.    Defendants, however, deny that detainees experiencing opiate

withdrawal were left completely untreated for four days and assert that other drugs may have been

prescribed to alleviate withdrawal symptoms. See Defs.’ LR 56.1(b)(3)(B) Stmt. ¶ 74. But this is

a factual issue to be left to the jury.

        The Sheriff also attacks Dr. Whitman’s entire analysis, arguing that the underlying data is

flawed, because it only reflects only when the dispensation of a medication was recorded in the

system, not when the medication was actually dispensed to the detainee. Defs.’ Reply Ex. L.R.,

Sander Report at 25, ECF No. 245-7; see also Blackwell Dep. at 61:17–21. Indeed, according to

Dr. Sander, when a PA dispensed medications at intake, there were times when the dispensing

information was not entered into CCJ’s computer system until several days later due to staffing



                                                32
issues. Sander Report at 25.12 But it is unclear from the record exactly which medications a PA

could or could not dispense at intake. See, e.g., Def. Cook Cty.’s LR 56.1(a)(3) Stmt. ¶ 60.13

Furthermore, the Sheriff’s argument would not apply to psychotropic drugs, which a PA could not

dispense on his or her own. Pls.’ LR 56.1(a)(3) Stmt. ¶ 20; Def. Cook Cty.’s LR 56.1(a)(3) Stmt.

¶ 9. In any event, such challenges are more appropriately raised in cross-examination at trial,

rather than at the summary judgment stage.

        Plaintiffs also rely on Dr. King and Dr. Stewart to corroborate the delay in disbursal of

medication prescribed at intake. According to Dr. King, a significant number of detainees, who

were admitted to CCJ between October 2006 and November 2010, did not receive non-

psychotropic prescription medication in a timely manner. King Report at 5. Dr. King also

concluded that, while circumstances had improved by the 2010–2011 time period, the records

indicated that many detainees still did not receive medication for serious health needs until a week

after intake. Id. at 6–7. From this, Dr. King opined that CCJ’s failure to provide timely

prescription medication for serious medical conditions recklessly placed large numbers of

detainees at risk for physical harm, morbidity, and mortality. Id. at 6.

        Dr. Stewart, in turn, concluded that the intake practices at CCJ pre-October 2010 were

likely to harm persons, who had previously been prescribed psychotropic medication. Stewart

Report at 2–3. Dr. Stewart continued that, although CCJ’s intake screening process may have

improved over time, a significant number of detainees still did not receive their prescription




12
        The Sheriff has pressed the identical arguments in support of a motion to bar Dr. Whitman’s expert
opinion in its entirety, which the Court has denied.
13
        At a minimum, at intake, a PA could prescribe and dispense albuterol inhalers for asthma,
metformin and glipizide for diabetes, and carbamazepine for seizure disorders. Def. Cook Cty.’s LR
56.1(a)(3) Stmt. ¶ 61. But that is the full extent of the record.
                                                   33
medications until they have been at the jail for more than a week and did not receive psychotropic

medication to treat depression until the second or third day after admission. Id. at 15–16.

          And Plaintiffs again rely on the DOJ Report that found that CCJ frequently failed to

“provide critical medications to inmates without delay or lapses.” DOJ Report at 51. In fact, the

DOJ concluded that there were “delays ranging from days to weeks for inmates having their

psychotropic medications started after their admission to CCJ.” Id. at 64. The DOJ also

determined that these “significant delays, errors, and lapses in medication administration . . .

contributed to needless suffering and inmate hospitalizations.” Id. at 51.

          In response, Defendants rely upon the opinions offered by Dr. Sander and Dr. Hart. Both

expressed the opinion that the treatment of the detainees met the community standards of care, and

that CCJ’s intake systems, policies, and procedures were adequate to meet the medical and mental

health needs of the detainees throughout the class period. Def. Cook Cty.’s LR 56.1(a)(3) Stmt.

¶¶ 12–44, 47; Hart Dep. of 4/18/12 at 14:21–20:16.

          Such contradictory evidence create a genuine issue as to whether CCJ’s intake practices

significantly delayed the dispensation of medications that were prescribed to detainees during

intake.

                 3.     Methadone Tapering Policy

          To support their claim that CCJ’s methadone tapering policy was grossly deficient after

July 11, 2008, Plaintiffs refer to the experience of Driscoll, who was admitted to CCJ on January

26, 2009, and placed in CCJ’s twenty-one-day methadone tapering program. See Driscoll Dep. at

115, 124. Driscoll received his first dose of methadone within twenty-four hours of admission,

and lower dosages until the dosage was eventually decreased to zero. Sander Aff. at 13. According

to Driscoll, as a result, he experienced aching in his legs, sweating, chills, vomiting, and

hallucinations. Id. at 142.
                                                34
       In addition to Dr. Whitman’s statistical analysis, Plaintiffs rely on the opinions of Dr. King

and Dr. Stewart, both of whom determined that CCJ’s methadone tapering policy caused gratuitous

pain to enrolled detainees. King Report at 7; Stewart Report at 2, 29–30. However, Defendant’s

expert, Dr. Sander, determined that Driscoll’s treatment met the community standards of care.

Sander Aff. at 13. This competing evidence again creates a genuine issue of fact for trial regarding

the constitutionality of CCJ’s methadone tapering policy.

       D.      Whether the Delay in Treatment Caused Harm

       “A delay in treatment may constitute deliberate indifference if it exacerbates an injury or

prolongs the detainee’s pain, depending on the ‘seriousness of the condition and the ease of

providing treatment.’” Carpenter, 695 F. App’x at 150–51 (quoting Perez, 792 F.3d at 778); see

Smith v. Knox Cty. Jail, 666 F.3d 1037, 1039–40 (7th Cir. 2012). “In cases where prison officials

delayed rather than denied medical assistance to an inmate, courts have required the plaintiff to

offer ‘verifying medical evidence’ that the delay (rather than the inmate’s underlying condition)

caused some degree of harm.” Williams v. Liefer, 491 F.3d 710, 714–15 (7th Cir. 2007); see

Langston v. Peters, 100 F.3d 1235, 1240 (7th Cir. 1996). “That is, a plaintiff must offer medical

evidence that tends to confirm or corroborate a claim that the delay was detrimental.” Williams,

491 F.3d at 715.

       “Clearly, expert testimony that the plaintiff suffered because of a delay in treatment would

satisfy the requirement.” Id. But expert testimony is not required. See Gil, 381 F.3d at 662

(holding that a detainee’s stating he felt pain from an infection after the denial of a single dose of

prescribed antibiotic, and felt better after it was administered, was sufficient to withstand summary

judgment on the issue of causation); see also Roe v. Elyea, 631 F.3d 843, 865 (7th Cir. 2011)

(affirming a jury verdict where a plaintiff lacked expert testimony as to causation); Williams, 491

F.3d at 715–16 (affirming the denial of judgment as a matter of law where “a reasonable jury could
                                                 35
have concluded from the medical records that the delay unnecessarily prolonged and exacerbated

[the plaintiff’s] pain and unnecessarily prolonged his high blood pressure”); Egebergh v.

Nicholson, 272 F.3d 925, 928, 2001 WL 1491831 (7th Cir. 2001) (affirming denial of summary

judgment on qualified immunity because a jury could infer that depriving an arrestee of one insulin

shot exposed him to substantial danger).14

        Furthermore, “[p]roximate cause is a question to be decided by a jury, and only in the rare

instance that a plaintiff can proffer no evidence that a delay in medical treatment exacerbated an

injury should summary judgment be granted on the issue of causation.” Gayton, 593 F.3d at 624–

25; see Ortiz v. City of Chi., 656 F.3d 523, 534–35 (7th Cir. 2011). “[I]f the plaintiff offers

evidence that allows the jury to infer that a delay in treatment harmed an inmate, there is enough

causation evidence to reach trial.” Gayton, 593 F.3d at 624–25.

        Cook County contends that Plaintiffs have failed to create a genuine issue regarding

whether any delay resulting from CCJ’s intake practices proximately caused harm to any particular

detainee. Detainees, however, have either testified or declared under the penalty of perjury that

the delay in receiving their prescribed medications did harm them. Pls.’ Reply Exs. 41–86,

Detainees’ Deps. and Decls. For example, asthma sufferers describe the pain and discomfort of

not being able to breathe without albuterol. Hendrix Decl. ¶¶ 7, 15; Woodard Decl. ¶¶ 7, 12

(required emergency treatment at CCJ due to lack of an inhaler). HIV sufferers indicate that they

contracted mouth infections because they did not receive their HIV medications. Sander Aff. at

66 (stating that Stuckey was seen on sick call for mouth lesions six days after intake); Pilcher Decl.



14
         Furthermore, “[d]amages are not an element of liability in a deliberate indifference claim.” Cotts
v. Osafo, 692 F.3d 564, 569 (7th Cir. 2012) (citing Calhoun v. DeTella, 319 F.3d 936, 941 (7th Cir. 2003)
(approving an award of nominal damages for Eighth Amendment violations), and Tyus v. Urban Search
Mgmt., 102 F.3d 256, 265 (7th Cir. 1996) (holding that it is not harmless error to require a plaintiff to prove
“actual injury” when it is not an element of the claim)).
                                                      36
¶ 14. A detainee with hypertension describes experiencing elevated blood pressure without his

medication. See, e.g., Mason Decl. ¶¶ 12, 20. At least one detainee with a seizure disorder suffered

a seizure and was brought to the emergency room three days after admission. Bailey Decl. ¶¶ 11–

13. Those with bipolar disorder attest to being unable to sleep and feeling uncontrolled mood

swings, dizziness, jitteriness, and panic attacks. See Beasley Decl. ¶ 6; Lee Decl. ¶¶ 8, 16; Pls.’

Reply Ex. 52, Cleaves Dep. at 106, ECF No. 221-1. Those with depression felt suicidal, tired, and

disoriented, and required psychiatric hospitalization shortly after being released from CCJ. See

Lee Decl. ¶¶ 16–17 (checked into psychiatric ward at hospital a week after release); Holmes Decl.

¶¶ 21, 24b (police found him lost and in park and hospitalized him for psychiatric issues within a

week after release from CCJ). One detainee with schizophrenia recounts how, until he received

his medication, he became an insomniac and felt anxious, scared, jittery, and extremely paranoid

to the point of fearing for his life. Pls.’ Reply Ex. 79, Mikel Decl. ¶¶ 14–15, ECF No. 221-11.

Methadone users describe experiencing hallucinations, vomiting, and pain when they did not

receive methadone or received a tapered dose under the methadone policy. Gerl Dep. at 110;

Morris Decl. ¶ 18; Driscoll Dep. at 142.

        Plaintiffs’ experts corroborate these testimonials. According to Dr. King, interruption in

taking any of the non-psychotropic medications analyzed by Dr. Whitman, even for a few days,

can pose a serious health risk for some patients. Pls.’ LR 56.1(a)(3) Stmt. ¶ 60.15 These include

acute exacerbation of asthma, acute coronary syndrome, myocardial infarction, life-threatening

infections, epileptic and withdrawal seizures with associated injuries, uncontrolled diabetes,

diabetic ketoacidosis, hypertension, and stroke. King Report at 5–6. Dr. Holland confirmed the


15
        Defendants challenge the proposition that an interruption of these medications for a few days poses
a serious health risk. However, Defendants’ denial of this fact statement is unsupported by their citation to
the record. Defs.’ LR 56.1(b)(3)(B) Stmt. ¶ 60 (citing a portion of Dr. Howard’s deposition that was not
included in Defendants’ exhibits in response to Plaintiffs’ motion for partial summary judgment).
                                                     37
types of adverse symptoms the detainees experienced when their psychotropic medications were

discontinued. See Pls.’ LR 56.1(a)(3) Stmt. ¶¶ 52–57; Pls.’ Ex. 35, Holland Report, at 5–12, ECF

No. 174-11. From this, a jury could reasonably conclude that CCJ’s intake policies caused

Plaintiffs harm.

                                               Conclusion

          For the reasons set forth herein, Plaintiffs’ motion for summary judgment is denied, and

Cook County’s and the Sheriff’s cross-motions are granted in part and denied in part.

          Cook County’s motion is granted with regard to its direct liability,but is denied to the extent

that Cook County is an indispensable party that must fund any judgment against the Sheriff. The

Sheriff’s motion is granted as to (1) claims asserting constitutional violations occurring prior to

July 11, 2008; and (2) claims based on medical conditions other than asthma, diabetes, high

cholesterol, HIV infection, hypertension, opiate withdrawal, seizure disorder, anxiety disorder,

bipolar disorder, depression, and schizophrenia. In all other respects, the Sheriff’s motion is

denied.

          To the extent that any named Plaintiff may base a surviving claim on alleged constitutional

violations occurring on or after July 11, 2008, and to the extent that Plaintiffs wish to substitute

class representatives, Plaintiffs shall file a motion for leave to file a third amended complaint

within 28 days.

SO ORDERED                                       ENTER: 5/30/19



                                                 ______________________________________
                                                 JOHN Z. LEE
                                                 United States District Judge




                                                    38
